 



Exhibit 10.12
THE KEITH COMPANIES, INC.
EXECUTIVE OFFICERS’ COMPENSATION
FOR 2005
Annual Cash Compensation
      Base Compensation. Set forth below are the base salaries effective for
2005 of the Chief Executive Officer, each of the four most highly compensated
executive officers in 2004, and each of our other executive officers. These
salaries are reviewed by the Compensation Committee of the Board of Directors
annually and are subject to increase.

                                      Adjusted Salary             Effective Name
  Title   Current Salary   April 2005              
Aram H. Keith(1)
  Chief Executive Officer and Chairman of the Board   $ 500,000     $ 525,000  
 
Eric C. Nielsen(2)
  President and Chief Operating Officer   $ 353,000     $ 363,590    
Gary C. Campanaro(3)
  Chief Financial Officer and Secretary   $ 353,000     $ 363,590    
Tom Braun(4)
  President — Real Estate Development Services   $ 300,000     $ 309,000    
Dean J. Palumbo(5)
  President — Energy/Industrial Services   $ 250,000     $ 257,500    
Robert J. Ohlund(6)
  President — Public Works/Infrastructure Services   $ 200,000     $ 206,000    
Jerald H. Evans(7)
  President — Energy/Industrial Services     —       —  

 


(1)  Mr. Keith is also entitled to receive $24,000 in automobile allowance and
approximately $9,000 in membership dues paid by us.   (2)  Mr. Nielsen is also
entitled to receive $18,000 in automobile allowance and approximately $1,500 in
membership dues paid by us.   (3)  Mr. Campanaro is also entitled to receive
$18,000 in automobile allowance and approximately $4,500 in membership dues paid
by us.   (4)  Mr. Braun is also entitled to receive $18,000 in automobile
allowance.   (5)  Mr. Palumbo accepted this position effective January 1, 2005
and is also entitled to receive $18,000 in automobile allowance.   (6) 
Mr. Ohlund is also entitled to receive $9,000 in automobile allowance.   (7) 
Mr. Evans was appointed President Emeritus of Energy/ Industrial Services
effective January 1, 2005 through his retirement date of January 31, 2005.

      Discretionary Bonus Plan. Executive officers are eligible to participate
in the discretionary bonus plan. Under the discretionary plan, the Compensation
Committee may award annual cash bonuses to executive officers if the Company
meets or exceeds a financial performance target established by the Compensation
Committee with respect to any year. At its meeting on March 4, 2005, the
Compensation Committee established a performance target for 2005 based on income
from operations (after taking into account any amounts paid under the
discretionary bonus plan for the year). Whether any bonus is awarded, and the
amount of any bonus awarded, is at the discretion of the Compensation Committee
once the Company has met or exceeded its financial performance target.



--------------------------------------------------------------------------------



 



Long Term Incentives
      Stock Options and Restricted Stock. Executive officers, together with our
other employees, are eligible to receive grants of awards under our 1994 Stock
Option Plan. These awards may be in the form of stock options and/or restricted
stock grants. The number of options or restricted shares granted to an executive
officer is based upon a number of factors, including, but not limited to, his or
her position, salary and performance, the number and/or value of his or her
in-the-money outstanding unexercisable options, as well as the performance and
goals of the division or function over which each executive officer has primary
responsibility.
      Other Plans. Executive officers are eligible to participate in our group
health, dental, life, disability, retirement and other plans on the same basis
as all other employees.